Citation Nr: 0336851	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, with congestive heart failure and cardiomyopathy, as 
secondary to stress caused by hip problems.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disorder (claimed as hip problems).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1962 to August 
1965.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part denied 
entitlement to service connection for coronary artery 
disease, with congestive heart failure and cardiomyopathy, 
claimed as secondary to the stress caused by hip problems, 
and which denied a request to reopen a claim for service 
connection for a left hip disorder (claimed as hip problems).  
The veteran requested a Travel Board hearing and testified in 
May 2003 before the undersigned Veterans Law Judge.

The claims for service connection for a left hip disorder and 
for coronary artery disease are addressed in the remand 
appended to this decision.  


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  Service connection for a left hip disorder was denied by 
an unappealed rating decision in December 1997; the decision 
is final.  

3.  The evidence associated with the record since the 
December 1997 decision bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and must be considered credible; 
this evidence, as deemed credible, must be considered in 
order to fairly decide the merits of this claim under 
currently-applicable laws and regulations.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for a left hip disorder is reopened.  
38 U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a claim received in July 2001, the veteran sought to 
reopen a claim of entitlement to service connection for a 
left hip disorder.  The veteran contends that his left hip 
has hurt since an injury in service.  

Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Second, VA also has a duty to assist the veteran 
in obtaining the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  
The VCAA also provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion if necessary to make a decision on the claim.  In 
this case, the decision to reopen the claim for service 
connection for a left hip disorder is fully favorable to the 
veteran and no further discussion of compliance with VCAA is 
not required. 

Analysis

By a rating decision issued in December 1997, the RO denied a 
request to reopen a claim of entitlement to service 
connection for a left hip disorder.  The RO determined that 
there was no evidence of diagnosis or treatment of a left hip 
disorder in service, and there was no evidence that the 
veteran had a current left hip disorder related to his 
service.  By a claim submitted in July 2001, the veteran 
requested to reopen his claim for service connection for a 
left hip disorder.  Although the prior denial of the 
veteran's claim for service connection for a left hip 
disorder is final, the veteran may reopen the claim if new 
and material evidence is received.  38 U.S.C.A. §§ 5108, 
7105; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
veteran contends that he has submitted such evidence, and the 
Board agrees.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Although 38 C.F.R. § 3.156, as in effect prior to August 
2001, does not identify the qualities evidence must have to 
be "so significant that it must be considered in order to 
fairly decide the merits of the claim," the evidence should 
reasonably "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The evidence of record at the time of the December 1997 
denial of service connection for a left disorder included the 
veteran's service clinical records, which showed that the 
veteran was struck by a motor vehicle in service.  The 
injuries resulted in scars of the scalp, lacerations of 
tendons of two fingers on the right hand, and a scar on the 
left buttock.  The service clinical records disclose no 
evidence of chronic treatment of left hip pain or diagnosis 
of any left hip or buttock disorder.  Post-service VA 
treatment records disclose no diagnosis of any left hip 
disorder.  On VA examination conducted in September 1997, the 
examiner concluded that the veteran had mild residual pain in 
the left buttock secondary to a motor vehicle accident 
incurred in service.  

The evidence of record now includes the veteran's statement 
in his January 2003 substantive appeal indicating that a left 
hip disorder (left hip arthritis) has been diagnosed, and has 
been treated, including with physical therapy at the Oakland, 
California VA Medical Center.  In addition, the record 
includes the veteran's May 2003 testimony that he has had 
intermittent and chronic left hip pain since he was struck by 
a motor vehicle in service.  

This evidence is new, in that no medical diagnosis of a left 
hip disorder was previously of record.  Although the VA 
clinical records that the veteran states would confirm that 
diagnosis are not of record, the veteran's statement that the 
diagnosis has been made and would be confirmed by the VA 
records, if obtained, must be accepted as true for purposes 
of determining whether new and material evidence has been 
submitted.  As there is a clinical opinion, included in the 
September 1997 VA examination report, stating that the 
veteran has residual left buttock pain resulting from the 
motor vehicle injury the veteran incurred in service, the 
evidence of diagnosis of a left hip disorder is of such 
significance as to require that the evidence be considered in 
order to fairly decide the claim on the merits.  As such, new 
and material evidence to reopen the claim has been received.  
The request to reopen the claim of entitlement to service 
connection for a left hip disorder must be reopened.

Once a claim has been reopened, the Board must determine 
whether the development of that claim is complete or whether 
further development is required prior to reaching a decision 
based on all the evidence.  In this case, the veteran has 
identified certain VA clinical records as relevant.  Since 
those records are not associated with the claims file before 
the Board for appellate review, a determination on the merits 
of the reopened claim of entitlement to service connection 
for a left hip disorder cannot be completed pending further 
development.


ORDER

The request to reopen the claim of entitlement to service 
connection for a left hip disorder is granted; the appeal is 
granted to this extent only.


REMAND

The veteran has indicated that he has received VA treatment 
the Oakland, California VA Medical Center (VAMC), including 
physical therapy, for a left hip disorder.  The VA clinical 
records identified by the veteran must be obtained.  If the 
veteran's contention that a left hip disorder has been 
diagnosed is obtained, the veteran should be afforded VA 
examination for purposes of obtaining medical opinion as to 
the etiology of the current left hip disorder(s).  If, after 
examination, the examiner concludes that the veteran does 
have a left hip or buttocks disorder which is related to his 
service, then VA examination and opinion regarding the 
etiology of the veteran's cardiac disease is warranted 
because he contends that the cardiac disorder is related to 
stress due to the hip disorder. 

Also, because the courts have determined subsequent to the 
RO's decisions in this case that a claimant must be provided 
with explicit notice of enactment of the VCAA and all 
provisions of that Act, the record should be examined to 
assure that all notice required under VCAA has been provided.  
E.g., Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
.

Accordingly, the case is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be advised of the 
evidence required to substantiate his 
claims for service connection for a left 
hip disorder and for a cardiac disorder.  
In particular, the veteran should be 
advised that further support, including a 
medical opinion relating a left hip 
disorder with his service or written 
opinion connecting his cardiac disorder 
to stress related to the left hip 
disorder, would assist his to 
substantiate his claims.  The veteran 
should again be advised of his 
responsibilities under the Act, and of 
VA's duties and responsibilities.  

2.  The veteran should be afforded 
another opportunity to submit alternative 
evidence regarding the onset and etiology 
of the disorders at issue.   He should be 
advised that any evidence of a left hip 
disorder or evidence supporting his 
contention that he had left hip/buttock 
pain proximate to service or chronically 
and continuously following service, would 
be relevant evidence.  The veteran should 
be advised of any types of alternative 
evidence that might assist in 
substantiating the claims.  

3.  The veteran should be informed that 
he may submit medical opinions regarding 
the current presence of a left 
hip/buttock disorder and a medical 
opinion as to the onset of a left hip 
disorder or the etiology of a cardiac 
disorder.  

4.  The veteran's VA clinical records for 
the Oakland VAMC from July 1997 to the 
present, and records from any other VA 
facility the veteran identifies as having 
treated him since September 1997, should 
be obtained.  

5.  The veteran should be asked to state 
whether he has obtained any private (non-
VA) medical treatment since September 
1997.  If so, the identified private 
medical records should be obtained.  

6.  If, and only if, the evidence 
obtained on Remand indicates that the 
veteran has a medically-diagnosed left 
hip/buttock disorder, or may have a left 
hip/buttock disorder, the veteran should 
be afforded VA examination of the left 
hip and buttock to confirm the nature and 
extent of the disability.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination  All required tests and 
studies should be completed.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(is there a 50 percent or higher 
probability?) that any current diagnosed 
left buttock disorder/abnormality is 
smedically related to a motor vehicular 
injury during service.  

7.  If, and only if, there is a 
determination (either by the examiner 
who conducts examination of the left 
hip and buttock or by a VA adjudicator 
thereafter), that the veteran does 
have a left hip or left buttocks 
disorder related to service, then the 
veteran should be afforded examination 
to determine whether a current cardiac 
disorder is related to disorder of the 
left hip or buttocks, or stress 
related to the left hip or buttocks.  
In particular, the examiner should be 
asked to provide an opinion as to 
whether it is at least as likely as 
not (a 50 percent likelihood or more) 
that the veteran has a current cardiac 
disorder which is etiologically 
related to or aggravated by the 
service-connected left hip or left 
buttock disorder(s) or stress related 
thereto.

8.  The RO should then readjudicate 
the issues on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
a supplemental statement of the case.  
After the appropriate period of time 
for response, the case should be 
returned to the Board for final 
review.

The veteran has the right to submit additional evidence and 
argument on the matters at issue.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The law requires that all claims 
remanded by the Board must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



